Citation Nr: 0945991	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic residuals 
of a spine injury (claimed as back disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to April 1953 
and among his decorations and awards are the Purple Heart 
Medal and Combat Infantryman's Badge. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, denied 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and a back disorder.  Timely appeals were noted 
from that decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The issue of entitlement to service connection for chronic 
residuals of a spine injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss first manifested years after 
service and is not related to the Veteran's period of active 
service.

2.  Tinnitus had its onset during the Veteran's period of 
active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated May 2005, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
May 2006, the Veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claims for service connection for 
hearing loss and tinnitus.  The duties to notify and assist 
have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Hearing Loss and Tinnitus

The Veteran has been diagnosed with bilateral sensorineural 
hearing loss and tinnitus, which he has attributed to 
exposure to the noise of exploding ordnance.  The Veteran's 
DD Form 214 reflects that he sustained a shell fragment wound 
during service and has awards related to combat service.  

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of  
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence of 
aggravation in such service..."  38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.304 (2009).  The Court has clarified 
that the term 'service connection' is used in section 1154(b) 
to refer to proof of incurrence or aggravation, rather than 
to the legal standard for entitlement to payments for 
disability.  Velez v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown,  
82 F. 3d 389, 392 (1996) (citations omitted).  More recently, 
the Court in addressing section 1154(b) explained that the 
provision of this section does not provide a substitute for 
medical nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Kessel v. West, 13 Vet. 
App. 9, 16-19 (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear and 
convincing" evidence).  Thus, the Board finds that the 
Veteran's assertions as to his in-service noise exposure are 
credible and consistent with the circumstances of his 
service.  However, a clear preponderance of the evidence 
reflects that his current hearing loss is not related to any 
acoustic trauma suffered in service.  

The Board has considered whether presumptive service 
connection for sensorineural hearing loss is warranted in the 
instant case.  Although the Veteran has received a diagnosis 
of bilateral sensorineural hearing loss, the evidence of 
record fails to establish any clinical manifestations of 
bilateral hearing loss within one year of his discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, the criteria 
for presumptive service connection have not been satisfied.   

The Veteran's service treatment records, with the exception 
of his April 1953 separation examination, are not on file 
and, according to the record, were destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim 



for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  38 C.F.R.       § 3.385 
defines when impaired hearing will be considered a 
"disability" for the purposes of applying the laws 
administered by VA.  That section states that hearing loss 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000 or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.   

In the present case, a December 2007 VA examination diagnosed 
tinnitus and a bilateral hearing loss that meets the criteria 
established by 38 C.F.R. § 3.385.  Therefore, the first 
element of these service connection claims is satisfied.   

With respect to the second element, that of in-service 
incurrence, the Veteran's DD-214 and April 1953 separation 
examination have been reviewed.  Although audiometric testing 
was not accomplished during the Veteran's separation 
examination, whispered voice testing showed normal hearing at 
that time.  

These findings do not demonstrate a hearing disability for VA 
compensation purposes, but this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  However, a 
review of the post-service evidence does not lead to the 
conclusion that any current hearing loss is causally related 
to active service, for the reasons discussed below.   



The record contains a periodic examination conducted in 
October 1971, 16 years after the Veteran's discharge, when he 
was a member of the Army Reserves.  Audiometric testing 
showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
5
5
        
-5
-5
-5

There was no reference to tinnitus on the examination report.  
On the accompanying Report of Medical History, the Veteran 
denied a history of hearing loss, though he did indicate that 
he had or had had ear trouble.  

On VA examination in December 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
75
95
105+
LEFT
35
45
85
85
105+

The examiner diagnosed bilateral "normal to profound" 
bilateral sensorineural hearing loss and "subjective" 
tinnitus.  Her opinion was that the Veteran's hearing loss 
was "less likely as not" related to service, given the 
findings of normal hearing in October 1971, 16 years after 
the Veteran's discharge.  She also found that it was less 
likely than not that tinnitus was related to the Veteran's 
service, since tinnitus was usually associated with hearing 
loss and the Veteran's hearing loss was not the result of 
service.   

On review, a preponderance of the evidence is against a 
finding that bilateral hearing loss is related to service.  
The December 2007 examiner is the chief of the audiology and 
speech pathology department at the Mountain Home VA Medical 
Center, and competent to render an opinion in this matter.  
The Veteran's separation examination and post-service 
treatment records were considered in her opinion.  There is 
no competent evidence of record that rebuts the examiner's 
opinion.  As such, the weight of the medical evidence is 
against a finding that the Veteran's bilateral hearing loss 
is causally related to his service.  

The Board notes the Veteran's belief that his hearing loss is 
related to active service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Furthermore, his recollection of the 
onset of his hearing loss is not entirely consistent.  While 
the record confirms in-service exposure to exploding 
ordnance, the Veteran did not have a hearing loss on 
separation in April 1953 or on examination 16 years after his 
discharge.  There is also no post-service evidence of 
clinical treatment for hearing loss.  The evidence of record 
shows that he was not diagnosed with hearing loss until 
December 2007, over 50 years following his discharge from 
service.  A preponderance of the evidence is against a 
finding that the Veteran's bilateral hearing loss is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Regarding the tinnitus, the Board finds that the evidence is 
in equipoise.  The Veteran claimed tinnitus since service and 
though it was not mentioned on his separation examination or 
on the 1971 Reserves examination, no specific testing for 
this disability was done.  In 1971, the Veteran did mention 
ear trouble, without specifying the type.  While tinnitus is 
usually associated with hearing loss, according to the 
December 2007 VA examiner, it was not indicated that the two 
always accompanied each other.  The Veteran's claim of 
tinnitus since service is credible and unrebutted by other 
evidence.  Resolving all doubt in his favor, service 
connection for tinnitus is warranted.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is allowed.


REMAND

The Veteran's DD-214 contains a note which states "Shell 
Blast Injured Spine 23 Mar 51."  According to a transcript 
of proceedings before the Army Board for Correction of 
Military Records (ABCMR), the Veteran's name also appeared on 
the Korean War Casualty List as a combat casualty on March 
23, 1951.  The record is clear that the Veteran sustained an 
injury to his spine

The Veteran's service treatment records are not available.  
His separation examination is of record, which notes no spine 
abnormalities or complaints of back pain.  An October 1971 
Army Reserves examination was negative for spine pathology or 
back pain.  The Veteran did note on his October 1971 Report 
of Medical History that he had used a back brace though he 
denied any recurrent back pain.  

The Veteran has not been afforded a VA examination to 
determine if he has chronic back disability related to his 
inservice injury.  Accordingly, the case is REMANDED for the 
following action:

1.  Afford the Veteran a VA examination 
to determine the nature and etiology of 
any current spinal disability.  The 
Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner(s) designated to 
examine the Veteran, and the examination 
report(s) should note review of the file.

For each spine disability found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that it had its clinical 
onset in service or is otherwise related 
to active duty.  The examiner should set 
forth a rationale for the conclusions 
reached and reconcile any opinion with 
the official service records reflecting 
that the Veteran suffered a spinal injury 
in service and his separation examination 
and 1971 examination for Reserves 
reflecting a normal spine.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefit sought is not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


